450 F.2d 884
UNITED STATES of America, Plaintiff-Appellee,v.CITY OF GLEN COVE, LONG ISLAND, NEW YORK, et al.,Defendants-Appellants.
No. 249, Docket 71-1785.
United States Court of Appeals,Second Circuit.
Argued Nov. 29, 1971.Decided Nov. 29, 1971.

Peter H. Morrison, New York City (Morrison, Paul & Beiley, Edward Farman, New York City, on the brief), for defendants-appellants.
Bruno A. Ristau, Atty., Department of Justice (L. Patrick Gray III, Asst. Atty. Gen., Robert A. Morse, U. S. Atty. for Eastern District of New York, Morton Hollander, Atty., Department of Justice, on the brief), for plaintiff-appellee.
Before LUMBARD, WATERMAN and FEINBERG, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of Judge Judd reported at 322 F. Supp. 149 (E.D.N.Y.1971).